Non-Art Rejection
1.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,190,564.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejection
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, U.S. pat. Appl. Pub. No. 2012/0210377.
	Per claim 1, Wong discloses a computing system comprising one or more processors and
a computer readable media having stored thereon program instructions executable by the one or more processors such that the computing system configured to:
a) transmit a list of one or more media playback devices available to be played and shared within a social networking group to a computing device (i.e. second display) via a network interface of the computing system, wherein the computing device is configured to display the list via a user interface of the computing device (see par 0038), wherein each of the one or more media playback devices (assets) comprises a tag/indicator that indicates whether a media playback device belongs (i.e., to be shared) to the social networking group (par 0042);
b) receive, from the computing device, a selection from the list of a first media playback device and/or a second media playback device to be associated with a social networking group, i.e., selecting content for playback on different playback devices (par 0038), wherein the first media playback device is associated with a first set of media items associated with media content that can be streamed from one or more streaming services, and wherein the second media playback device is associated with a second set of media items associated with media content that can be streamed from the one or more streaming services (see par 0039, 0062);
c) generate a social playback queue (or a playlist) comprising one or more media items from the first set of media items and one or more media items from the second set of media items (par 0053); and
d) transmit the social playback queue (or a playlist) to the first media playback device and the second media playback device (see 0053, 0062).
	Wong does not explicitly teach having an indicator next to each media playback device to indicate whether the playback device belongs to the social networking group. Wong however teaches using a tag to indicate specific data feed or device membership for each social networking group (see par 0042). Wong also teaches displaying a notation/indicator next to each content item to indicate whether the content item is playable on the selected device (see par 0011).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize use of such notation/indicator next to each playback device in Wong because it would have informed the user whether the playback device is playable for the selected data feed of a social networking group, i.e., shareable or belong to the social networking group.
	Per claims 2-3, Wong teaches transmitting the list to the playback device via a network interface and web-based application by accessing a website, e.g., URL (see par 0033).
	Per claim 4, Wong teaches implementing social networking service in the Internet (see par 0042). It would have been obvious to one skilled in the art to utilize any Internet based platform including cloud platform to practice Wong invention.
	Per claims 5-6, Wong teaches that media items comprises audio contents (see par 0034).
	Per claim 7, Wong teaches queuing first set of media items for playback on the first media playback device (see par 0054).
	Per claim 8, Wong teaches transmitting the playback queue to the computing device (see par 0053).
	Per claim 9, Wong teaches receiving a plurality of messages requesting playback contents from different media playback devices and generating a playback order (i.e., playback queue) based in the received messages (see par 0064).
	Per claim 10, Wong teaches that first media playback device has access to or can play first content, e.g., streaming service, and second media playback device does not have access to the first content (see par 0011, 0034).
	Claims 11-20 are similar in scope as that of claims 1-10.

Response to Amendment
4.	Applicant's arguments filed on October 6, 2022 with respect to claims 1-20 have been fully considered but are not deemed persuasive.
Applicant alleges that Wong fails to disclose the claimed invention because Wong does not teach selecting first media playback device and second media playback device. Applicant asserts that paragraph 0038 of Wong only discloses that each second display 14j may select one playback device for content playback. Examiner disagrees.
Paragraph 0038 of Wong teaches that each display 14j may also select content for playback on different content playback devices, i.e., including first and second playback devices. Thus, it is submitted that Wong clearly teaches that each user is able to select more than one playback device for content playback.
Moreover, even if assuming that each user can only select one playback device as alleged by applicant, it is noted that a group of users would be able to collectively select a plurality of playback devices for content playback. Hence, Wong teachings still meet the alleged claim limitation.
Applicant also alleges that Wong does not teach generating a social playback queue comprising one or more first items associated with first playback device and one or more second items associated with second playback device, and transmitting the playback queue to first and second playback devices.  Examiner disagrees.
Wong teach using a playlist to queue and play content at different playback devices including first and second devices (see par 0053, 0062).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
10/14/22